

	

		II

		109th CONGRESS

		1st Session

		S. 1176

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To improve the provision of health care and services to

		  veterans in Hawaii, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Neighbor Islands Veterans Health

			 Care Improvements Act of 2005.

		2.Vet center

			 enhancements

			(a)Additional

			 counselors for certain clinicsThe Secretary of Veterans Affairs

			 shall assign an additional counselor to each vet center as follows:

				(1)The vet center on

			 the Island of Maui, Hawaii.

				(2)The vet center in

			 Hilo, Hawaii.

				(b)Establishment

			 of new vet centerThe Secretary shall establish and operate a new

			 vet center on the Island of Oahu, Hawaii, at a location to be selected by the

			 Secretary.

			(c)Vet center

			 definedIn this section, the term vet center means

			 a center for the provision of readjustment counseling and related mental health

			 services for veterans under section 1712A of title 38, United States

			 Code.

			3.Health care

			 clinics

			(a)Establishment

			 of clinics

				(1)Satellite

			 clinicsThe Secretary of Veterans Affairs shall establish and

			 operate a satellite health care clinic at a location selected by the Secretary

			 on each island as follows:

					(A)The Island of

			 Lanai, Hawaii.

					(B)The Island of

			 Molokai, Hawaii.

					(2)Medical care

			 clinicThe Secretary may establish and operate a medical care

			 clinic at a location selected by the Secretary on the west side of the Island

			 of Kauai, Hawaii.

				(b)Elements of

			 satellite clinicsEach satellite clinic established under

			 subsection (a)(1) shall include—

				(1)a vet center,

			 which shall provide readjustment counseling and related mental health services

			 for veterans under section 1712A of title 38, United States Code; and

				(2)a community based

			 outpatient clinic (CBOC), which shall provide to veterans—

					(A)the medical

			 services and other health-care related services provided by community based

			 outpatient clinics operated by the Department of Veterans Affairs; and

					(B)such other care

			 and services as the Secretary considers appropriate.

					(c)Staffing and

			 other resources

				(1)Satellite

			 clinics(A)The staff of the

			 satellite clinics established under subsection (a)(1) shall be derived from

			 staff of the vet center, and of the community based outpatient clinic, on the

			 Island of Maui, Hawaii, who shall be assigned by the Secretary to such

			 satellite clinics under this section. In making such assignments, the Secretary

			 may not reduce the size of the staff of the vet center, or of the community

			 based outpatient clinic, on the Island of Maui below its size as of the date of

			 the enactment of this Act.

					(B)Each satellite clinic established

			 under subsection (a)(1) shall have a computer system of nature and quality

			 equivalent to the computer systems of the community based outpatient clinics

			 operated by the Department, including the capability to conduct medical

			 tracking.

					(C)Each satellite clinic established

			 under subsection (a)(1) shall have appropriate telemedicine equipment.

					(2)Medical care

			 clinicThe medical care clinic established under subsection

			 (a)(2) shall have such staff as the Secretary considers appropriate for its

			 activities.

				(d)Hours of

			 operation

				(1)Satellite

			 clinicsEach satellite clinic established under subsection (a)(1)

			 shall have hours of operation each week determined by the Secretary. The number

			 of hours so determined for a week shall consist of a number of hours equivalent

			 to not less than three working days in such week.

				(2)Medical care

			 clinicThe medical care clinic established under subsection

			 (a)(2) shall have such hours of operation as the Secretary considers

			 appropriate for its activities.

				4.Long-term

			 care

			(a)Medical care

			 foster programThe Secretary of Veterans Affairs shall establish

			 and operate on the Island of Oahu, Hawaii, a medical care foster program. The

			 program shall be established utilizing as a model the Medical Care Foster

			 Program at the Center Arkansas Veterans Health Care System of the Department of

			 Veterans Affairs.

			(b)Additional

			 clinical staff for non-Institutional long-Term care

				(1)Assignment of

			 staffThe Secretary shall assign to the community based

			 outpatient clinics (CBOCs) of the Department of Veterans Affairs referred to in

			 paragraph (2) such additional clinical staff as the Secretary considers

			 appropriate in order to ensure that such clinics provide non-institutional

			 long-term care for veterans in accordance with the provisions of subtitle A of

			 title I of the Veterans Millennium Health Care and Benefits Act (Public Law

			 106–117) and the amendments made by such provisions. Such additional clinical

			 staff shall include a home health nurse.

				(2)Covered

			 community based outpatient clinicsThe community based outpatient

			 clinics referred to in this paragraph are the community based outpatient

			 clinics as follows:

					(A)The community

			 based outpatient clinic in Hilo, Hawaii.

					(B)The community

			 based outpatient clinic on the Island of Kauai, Hawaii.

					(C)The community

			 based outpatient clinic in Kona, Hawaii.

					(D)The community

			 based outpatient clinic on the Island of Maui, Hawaii.

					5.Mental health

			 care

			(a)Establishment

			 of mental health centerThe Secretary of Veterans Affairs shall

			 establish and operate in Hilo, Hawaii, at an appropriate location selected by

			 the Secretary, a new center for the provision of mental health care and

			 services to veterans.

			(b)Care and

			 treatment available through centerThe mental health center

			 established under subsection (a) shall provide the following:

				(1)Day mental health

			 care and treatment.

				(2)Outpatient mental

			 health care and treatment.

				(3)Such other mental

			 health care and treatment as the Secretary considers appropriate.

				(c)StaffThe

			 mental health center established under subsection (a) shall have as its staff a

			 drug abuse counselor, a nurse practitioner, and such other staff as the

			 Secretary considers appropriate for its activities.

			6.Study on access

			 to specialized care and fee-basis care

			(a)In

			 generalThe Secretary of Veterans Affairs shall carry out a study

			 of the demand for, and access to, specialized care and fee-basis care from the

			 Department of Veterans Affairs for veterans on the neighbor islands of Hawaii,

			 including whether or not the specialized care or fee-basis care, as the case

			 may be, available to veterans from the Department on the neighbor islands is

			 adequate to meet the demands of veterans for such care.

			(b)ReportNot

			 later than six months after the date of the enactment of this Act, the

			 Secretary shall submit to the Committees on Veterans' Affairs of the Senate and

			 the House of Representatives a report on the study required by subsection (a).

			 The report shall set forth the results of the study and include such

			 recommendations for legislative or administrative action as the Secretary

			 considers appropriate in light of the study.

			7.Construction of

			 mental health center at Tripler Army Medical Center, Hawaii

			(a)Authorization

			 of major medical facility projectThe Secretary of Veterans

			 Affairs may carry out a major medical facility project for the construction of

			 a mental health center at Tripler Army Medical Center, Hawaii, in the amount of

			 $10,000,000.

			(b)Authorization

			 of appropriations

				(1)In

			 generalThere is authorized to be appropriated to the Secretary

			 of Veterans Affairs for fiscal year 2006 for the Construction, Major Projects,

			 account, $10,000,000 for the project authorized by subsection (a).

				(2)LimitationThe

			 project authorized by subsection (a) may only be carried out using—

					(A)funds

			 appropriated for fiscal year 2006 pursuant to the authorization of

			 appropriations in paragraph (1);

					(B)funds

			 appropriated for Construction, Major Projects, for a fiscal year before fiscal

			 year 2006 that remain available for obligation; and

					(C)funds

			 appropriated for Construction, Major Projects, for fiscal year 2006 for a

			 category of activity not specific to a project.

					(c)FacilitiesThe

			 facilities at the mental health center authorized to be constructed by

			 subsection (a) shall include residential rehabilitation beds for patients with

			 Post Traumatic Stress Disorder (PTSD) and such other facilities as the

			 Secretary considers appropriate.

			8.Funding

			(a)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal

			 year 2006 such sums as may be necessary to carry out sections 2 through

			 6.

			(b)AvailabilityAmounts

			 appropriated pursuant to the authorization of appropriations in subsection (a)

			 shall be available only to carry out sections 2 through 6.

			(c)Construction

			 with other funding for health care for veterans in hawaiiIt is

			 the sense of Congress that the amount authorized to be appropriated by

			 subsection (a) for fiscal year 2006 should—

				(1)supplement

			 amounts authorized to be appropriated to the Secretary of Veterans Affairs for

			 that fiscal year for health care for veterans in Hawaii for activities other

			 than those specified in sections 2 through 6; and

				(2)not result in any

			 reduction in the amount that would have been appropriated to the Secretary of

			 Veterans Affairs for that fiscal year for health care for veterans in Hawaii

			 for such activities had the amount in subsection (a) not been authorized to be

			 appropriated.

				

